ARNOLD, Judge.
The first issue presented for review is whether the court erred in allowing the State to introduce into evidence State’s Exhibit 1, a photographic lineup, and by allowing Detective Gray to answer questions regarding the lineup. By these assignments of error, it appears that defendant is attempting to attack the victim’s in-court identification of him by showing that the photographic lineup was impermissibly suggestive. An examination of the record reveals that Wicker identified the defendant as his assailant without any objection by defendant. Furthermore, there was no request for a voir dire of the witness to probe into the basis for this identification. By allowing the identification evidence to be admitted without objection, defendant has waived his right to later contest the procedure whereby Wicker identified the defendant. 1 Brandis on North Carolina Evidence, § 30 (1982). Nevertheless, we have reviewed the identification procedure and find that it was properly conducted and was not impermissibly suggestive.
Defendant also contends the court erred by allowing the State to offer evidence at his sentencing hearing that the defendant had a criminal record in another jurisdiction under an alias, Carlton Eugene Holley. At the sentencing hearing the State offered evidence from an expert witness, an F.B.I. fingerprint specialist, that defendant’s fingerprints matched the fingerprints of Carlton Eugene Holley. In fact the expert testified that the prints on the fingerprint cards of Morgan and Holley were “made by one and the same individual.” The State then offered evidence that Carlton Eugene Holley had a criminal record in the Commonwealth of Virginia. The records showed that defendant had been convicted of criminal offenses punishable by more than 60 days confinement.
G.S. 15A-1340.4(e) provides:
A prior conviction may be proved by stipulation of the parties or by the original or a certified copy of the court record *677of a prior conviction. The original or certified copy of the court record, bearing the same name as that by which the defendant is charged, shall be prima facie evidence that the defendant named therein is the same as the defendant before the court, and shall be prima facie evidence of the facts set out therein. No prior conviction which occurred while the defendant was indigent may be considered in sentencing unless the defendant was represented by counsel or waived counsel with respect to that prior conviction. A defendant may make a motion to suppress evidence of a prior conviction pursuant to G.S. 15A-980. If the motion is made for the first time during the sentencing stage of the criminal action, either the State or the defendant is entitled to a continuance of the sentencing hearing.
This language regarding the means of proving a prior conviction is permissive. The statute does not preclude other methods of proof. State v. Thompson, 309 N.C. 421, 307 S.E. 2d 156 (1983).
We hold that the method used by the State in this matter was appropriate. Thus, we find the court did not err in sentencing defendant to a term in excess of the presumptive term based upon a prior conviction.
No error.
Chief Judge Hedrick and Judge Webb concur.